 Case:
  Case 19-2854   Document:
       2:15-cv-05977-JP    43-1 Page:
                        Document      1
                                 103 Filed Date Filed:Page
                                           05/20/20    05/20/2020
                                                           1 of 2




             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       ___________

                            No. 19-2854
                            __________

                      RAO S. MANDALAPU,
                                Appellant

                                 v.

TEMPLE UNIVERSITY HOSPITAL, INC.; DOCTOR JACK H. MYDLO;
DOCTOR ROBERT GUY UZZO; DOCTOR RICHARD E. GREENBURG;
  DOCTOR DAVID Y.T. CHEN; DOCTOR ALEXANDER KUTIKOV;
 DOCTOR ROBERT S. CHARLES; DOCTOR STEVEN J. HIRSHBERG;
             and DOCTOR YAN F. SHIBUTANI
          ____________________________________

           On Appeal from the United States District Court
              for the Eastern District of Pennsylvania
               (D.C. Civil Action No. 2:15-cv-5977)
             District Judge: Honorable John R. Padova
            ____________________________________

           Submitted Pursuant to Third Circuit LAR 34.1(a)
                           March 2, 2020
       Before: KRAUSE, MATEY and COWEN, Circuit Judges
                           ___________

                           JUDGMENT
                           ___________
              Case:
               Case 19-2854   Document:
                    2:15-cv-05977-JP    43-1 Page:
                                     Document      2
                                              103 Filed Date Filed:Page
                                                        05/20/20    05/20/2020
                                                                        2 of 2




            This cause came to be considered on the record from the United States District Court

    for the Eastern District of Pennsylvania and was submitted pursuant to Third Circuit L.A.R.

    34.1(a) on March 2, 2020. On consideration whereof, it is now hereby

            ORDERED and ADJUDGED by this Court that the order of the District Court

    entered August 1, 2019, be and the same is hereby affirmed. Costs taxed against the

    Appellant. All of the above in accordance with the opinion of this Court.


                                                             ATTEST:

                                                              s/Patricia S. Dodszuweit
                                                             Clerk
    Dated: March 5, 2020

Cost taxed in favor of Appellees as follows:
    Brief..................$754.61

    Total.................$754.61




     Certified as a true copy and issued in lieu
     of a formal mandate on 05/20/20


    Teste:
    Clerk, U.S. Court of Appeals for the Third Circuit




                                                   2
